
	
		II
		112th CONGRESS
		1st Session
		S. 465
		IN THE SENATE OF THE UNITED STATES
		
			March 2, 2011
			Mrs. Gillibrand (for
			 herself and Mr. Kohl) introduced the
			 following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To prevent mail, telemarketing, and
		  Internet fraud targeting seniors in the United States, to promote efforts to
		  increase public awareness of the enormous impact that mail, telemarketing, and
		  Internet fraud have on seniors, to educate the public, seniors, their families,
		  and their caregivers about how to identify and combat fraudulent activity, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Senior Financial Empowerment Act of
			 2011.
		2.FindingsThe Congress finds as follows:
			(1)The proportion of the population of the
			 United States age 60 years or older is predicted to drastically increase in the
			 next 30 years as more than 76,000,000 Baby Boomers approach retirement and old
			 age.
			(2)It is estimated
			 that between 500,000 and 5,000,000 seniors in the United States are abused,
			 neglected, or exploited each year.
			(3)Abuse, neglect,
			 and exploitation of seniors crosses racial, social class, gender, and
			 geographic lines.
			(4)Each year millions
			 of individuals in the United States are victims of financial exploitation,
			 including mail, telemarketing, and Internet fraud. Many of those who fall prey
			 to such exploitation are seniors.
			(5)It is difficult to
			 estimate the prevalence of fraud that targets seniors because cases are
			 severely underreported and national statistics on senior fraud do not
			 exist.
			(6)The Federal Bureau
			 of Investigation notes that seniors in the United States are less likely to
			 report fraud because they do not know to whom to report, they are ashamed to
			 have been a victim of fraud, or they do not know that they have been a victim
			 of fraud. In some cases, a senior who has been a victim of fraud may not report
			 the crime because he or she is concerned that relatives may conclude that the
			 senior no longer has the mental capacity to take care of his or her own
			 financial affairs.
			(7)According to a 2009 report by the MetLife
			 Mature Market Institute, the annual financial loss by victims of senior
			 financial abuse is estimated to be at least $2,600,000,000.
			(8)Perpetrators of
			 mail, telemarketing, and Internet fraud frequently target seniors because
			 seniors are often vulnerable and trusting people.
			(9)As victims of such
			 fraudulent schemes, many seniors pay a financial cost, having been robbed of
			 their hard-earned life savings, and frequently pay an emotional cost, losing
			 their self-respect and dignity.
			(10)Perpetrators of
			 fraud targeting seniors often operate outside the United States, reaching their
			 victims through the mail, telephone lines, and the Internet.
			(11)The Deceptive
			 Mail Prevention and Enforcement Act increased the power of the United States
			 Postal Service to protect consumers against persons who use deceptive mailings,
			 such as those featuring games of chance, sweepstakes, skill contests, and
			 facsimile checks.
			(12)During fiscal year 2007, Postal Inspection
			 Service analysts prepared more than 27,000 letters and informative postcards in
			 response to mail fraud complaints. During that same year, postal inspectors
			 investigated 2,909 mail fraud cases in the United States and arrested 1,236
			 mail fraud suspects, of whom 1,118 were convicted. Postal inspectors also
			 reported 162 telemarketing fraud investigations, with 83 arrests and 61
			 convictions resulting from such investigations.
			(13)In 2000, the
			 United States Senate Special Committee on Aging reported that consumers lose
			 approximately $40,000,000,000 each year to telemarketing fraud, and estimated
			 that approximately 10 percent of the Nation’s 14,000 telemarketing firms were
			 fraudulent. Some researchers estimate that only one in 10,000 fraud victims
			 reports the crime to the authorities.
			(14)A 2003 report by
			 AARP found that, though the crime of telemarketing fraud is grossly
			 underreported among seniors who have been victims of such fraud, seniors who
			 are properly counseled by trained peer volunteers are less likely to fall
			 victim to fraudulent practices.
			(15)The Federal
			 Bureau of Investigation reports that the threat of fraud to seniors is growing
			 and changing. This is largely due to the fact that many younger Baby Boomers
			 have considerable computer skills and criminals have responded by targeting
			 seniors through online scams like phishing and email spamming, in addition to
			 traditional telephone calls and mass mailings.
			(16)The Internet Crime Complaint Center
			 (hereinafter referred to in this paragraph as IC3) is a
			 partnership between the National White Collar Crime Center and the Federal
			 Bureau of Investigation that serves as a vehicle to receive, develop, and refer
			 criminal complaints regarding cybercrime. The IC3 processed more than 219,553
			 complaints of Internet crime in 2007. From these submissions, the IC3 referred
			 90,008 complaints of Internet crime, representing a total dollar loss of
			 $239,090,000, to Federal, State, and local law enforcement agencies in the
			 United States for further consideration.
			(17)Consumer
			 awareness is the best protection from fraud.
			3.Centralized
			 service for consumer education on mail, telemarketing, and Internet fraud
			 targeting seniors
			(a)Centralized
			 service
				(1)RequirementThe
			 Federal Trade Commission, after consultation with the Attorney General, the
			 Secretary of Health and Human Services, the Postmaster General, the Chief
			 Postal Inspector for the United States Postal Inspection Service, and the
			 Director of the Bureau of Consumer Financial Protection, shall—
					(A)periodically disseminate to seniors, and
			 families and caregivers of seniors, general information on mail, telemarketing,
			 and Internet fraud targeting seniors, including descriptions of the most common
			 fraud schemes;
					(B)periodically disseminate to seniors, and
			 families and caregivers of seniors, information on methods available to report
			 fraud targeting seniors, such as—
						(i)referring
			 complaints to law enforcement agencies, including the Director of the Federal
			 Bureau of Investigation and State attorneys general; and
						(ii)calling a
			 national toll-free telephone number established by the Federal Trade Commission
			 for reporting mail, telemarketing, and Internet fraud;
						(C)in response to a
			 specific request by a party to the Federal Trade Commission inquiring about any
			 history of fraud committed by a particular entity or individual, provide to
			 such party any publically available information on any record of law
			 enforcement action for fraud against such entity or individual—
						(i)by
			 the Federal Trade Commission; and
						(ii)by
			 any other agency that reports such actions to the Federal Trade Commission;
			 and
						(D)maintain a Web site to serve as a resource
			 for information for seniors, and families and caregivers of seniors, regarding
			 mail, telemarketing, and Internet fraud targeting seniors.
					(2)Procedures and
			 commencementThe Federal
			 Trade Commission shall establish and implement procedures to carry out the
			 requirements of
			 paragraph (1), including
			 procedures—
					(A)with respect to
			 the frequency and mode of dissemination of information under subparagraphs (A)
			 and (B) of such paragraph; and
					(B)that provide for
			 the implementation of the requirements of such paragraph not later than one
			 year after the date of the enactment of this Act.
					(b)Authorization of
			 appropriationsThere is authorized to be appropriated to carry
			 out this section $10,000,000 for each of the fiscal years 2012 through
			 2016.
			4.Grants to prevent
			 mail, telemarketing, and Internet fraud
			(a)Grant program
			 authorizedSubject to the
			 availability of funds authorized to be appropriated under this section, the
			 Attorney General, after consultation with the Secretary of Health and Human
			 Services, the Postmaster General, the Chief Postal Inspector for the United
			 States Postal Inspection Service, and the Director of the Bureau of Consumer
			 Financial Protection, shall establish and administer a competitive grant
			 program to award grants to eligible organizations to carry out mail,
			 telemarketing, and Internet fraud prevention education programs for
			 seniors.
			(b)Eligible
			 organizationsThe Attorney
			 General may award grants under this section to State Attorneys General, State
			 and local law enforcement agencies and groups, senior centers, and other local
			 nonprofit organizations that provide assistance to seniors, as determined by
			 the Attorney General.
			(c)Authorization of
			 appropriationsThere is authorized to be appropriated to carry
			 out this section $20,000,000 for each of the fiscal years 2012 through
			 2016.
			5.Sense of the
			 Congress related to National Senior Fraud Awareness WeekIt is the sense of the Congress that—
			(1)there is a need to
			 increase public awareness of the enormous impact that mail, telemarketing, and
			 Internet fraud have on senior citizens in the United States;
			(2)a
			 week in the month of May should be designated as National Senior Fraud
			 Awareness Week;
			(3)the people of the
			 United States should observe National Senior Fraud Awareness Week with
			 appropriate educational activities; and
			(4)the President is encouraged to issue a
			 proclamation supporting increased public awareness of the impact of, and the
			 need to prevent, fraud committed against seniors.
			
